EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Lance Smemoe on February 11, 2021.
The application has been amended as follows: 
In claim 12:
(1) The recitation of “an ice formation conditions is present” in lines 16-17 of the claim is amended to recite --an ice formation condition is present--, instead.
(2) The recitation of “a relay is reset” in lines 22-23 of the claim is amended to recite --the relay is reset--, instead.
In claim 17:
(1) The recitation of “the ice formation condition is present” in line 26 of the claim is amended to recite --an ice formation condition is present--, instead.
In claim 22, the claim will be replaced as follows:
--The method of Claim 12, wherein the notification signal is generated after a delay period after the determination that the ice formation condition is present.--
In claim 23:
(1) The recitation of “after determination that ice formation conditions are present” is amended to recite --after the determination that the ice formation condition is present--, instead.
In claim 24:


Allowable Subject Matter and Reasons for Allowance
Claims 1-10, 11-15 and 17-24 are allowed. The following is an examiner’s statement of reasons for allowance: the prior art, when taken as a whole, neither anticipates nor renders obvious the claimed invention as currently recited in at least claims 1, 12, 17 and 20. In particular, there are no prior art teachings for a control system that includes a memory and a hardware processor that are programmed to perform the specific claimed algorithm of stopping an operation of an HVAC system by switching off a relay when a temperature of the evaporator drops below a threshold, and subsequently providing a maintenance notification via a user interface that requires a user input before the system is restarted by resetting said relay. At best, the prior art only provides teachings for initiating a defrosting cycle or simply shutting off whenever a threshold for ice formation is reached, but there are no specific suggestions for maintaining the system in an “off” state until a user provides an input for the maintenance notification shown via the user interface. Therefore, a preponderance of evidence shows that the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIGUEL A DIAZ/Examiner, Art Unit 3763     

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763